Citation Nr: 0613329
Decision Date: 05/08/06	Archive Date: 09/01/06

DOCKET NO. 98-08 704                        DATE MAY 8 2006


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service from February 1973 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision in July 1997 by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

A rating decision in November 1976 denied the veteran's claim of entitlement to service connection for schizophrenia, undifferentiated type. The veteran did not initiate an appeal of that decision to the Board by filing a timely notice of disagreement and, consequently, the November 1976 RO decision became final. See 38 U.S.C.A. § 7105 (West 2002). A decision by the Board dated December 21, 1987, found that new and material evidence sufficient to reopen the claim for service connection for schizophrenia had not been received. That Board decision is final. See 38 U.S.C.A. § 7104(b) (West 2002). In November 1988, the Chairman of the Board granted a motion by the veteran for reconsideration of the Board's December 21, 1987, decision. A Board reconsideration decision by an expanded panel of six Veterans Law Judges dated September 26, 1989, held that the December 1987 decision was consistent with and reasonably supported by the evidence then of record and did not contain obvious error and was final.


Subsequent to the Board's December 1987 decision, the veteran submitted additional evidence in an attempt to reopen his service connection claim. A determination by the RO in November 1990 found that the additional evidence was not new and material. That unappealed RO determination is final. See 38 U.S.C.A. § 7105 (West 2002).

In April 1997 and thereafter, the veteran submitted additional evidence in another attempt to reopen his claim. The RO found that the additional evidence was not new and material, and the current appeal ensued.

In June 2000 and in July 2004, the Board remanded this case for procedural reasons. The case was most recently returned to the Board in December 2005.

- 2



The appeal is. REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

REMAND

The law provides that, except as provided in § 5108, when a claim is disallowed by an agency of original jurisdiction, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7105 (West 2002). If new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim shall be reopened and the former disposition of the claim shall be reviewed. 38 U.S.C.A. § 5108 (West 2002).

In the case of an attempt to reopen a service connection claim which was the subject of a prior final disallowance prior to amendments effective August 29, 2001, see 66 Fed. Reg. 45,630, "new and material evidence" means evidence not previously
submitted to VA decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of prior evidence and which, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim. See 38 C.F.R. § 3.156(a) (2001).

The Veterans Claims Assistance Act of2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and3.326(a) (2005).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, 0f any information and any medical or lay evidence which is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice

- 3 



must inform the claimant of any information and evidence not of record (1) which is necessary to substantiate the claim; (2) which VA will seek to provide; (3) which the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession which pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, which include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

On March 31, 2006, the Court issued a decision in the appeal of Kent v. Nicholson, No. 04-181, which held that, in the context of an attempt to reopen a service connection claim which was the subject of a prior final disallowance, the VCAA requires VA to look at the basis(es) of the denial of the claim in the prior decision and to then provide a VCAA notice letter which describes the evidence which is necessary to reopen and substantiate the element or elements required to establish service connection which were found insufficient in the prior final denial, citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (The three elements required for service connection are competent evidence of current disability, of incurrence or aggravation of a disease or injury in service, and of a nexus between an in-service injury or disease and the current disability).

In Kent, the Court stated that additional evidence is "material" when it contains: (1) evidence on a service connection element on which the claimant initially failed to submit any competent evidence; (2) evidence on a service connection element where previously received evidence on that element was found to be insufficient; (3) evidence on a service connection element where the claimant did not have to submit evidence until a VA decision determined that an evidentiary presumption had been rebutted; (4) some combination or variation of the above three situations.

- 4



In this case, the AMC sent the appellant a VCAA notice letter in July 2004 concerning his service connection claim. That notice letter did not contain the information which the Court has now held in Kent VA is required by the VCAA to provide to a veteran who is attempting to reopen a service connection claim which was the subject of prior final denial. Therefore, this case must be remanded for the purpose of V A's providing the appellant proper VCAA notice.

Accordingly, the case is REMANDED to the AMC for the following action:

1. The AMC should send the appellant a letter which complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159. The AMC should specifically inform the appellant of the nature of evidence necessary to reopen and substantiate his claim of entitlement to service connection for schizophrenia. The AMC's letter to the appellant should also inform him of the five elements of his claim for service connection for schizophrenia discussed by the Court in Dingess/Hartman, supra, and of the evidence on his claim which would be considered material under the holding in Kent.

2. The AMC should then re-adjudicate the remanded issue based on a consideration of all of the evidence of record. If the benefit sought on appeal is not granted, the veteran and his representative should be provided with an appropriate supplemental statement of the case and be afforded an opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. By this remand, the Board intimates no opinion as to the ultimate disposition of the appeal. No action is required of the veteran unless he receives further notice. He does, however, have the right to

- 5 



submit additional evidence and argument on the matters which the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§
5109B, 7112 (West Supp. 2005).

Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 6 



